Case: 21-11164     Document: 00516393812         Page: 1     Date Filed: 07/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-11164                       July 14, 2022
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Opeyemi Abidemi Adeoso,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-493-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Opeyemi Abidemi Adeoso has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Adeoso has filed a response. The record is not sufficiently


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11164      Document: 00516393812          Page: 2   Date Filed: 07/14/2022




                                    No. 21-11164


   developed to allow us to make a fair evaluation of Adeoso’s claim of
   ineffective assistance of counsel; we therefore decline to consider the claim
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d
   829, 841 (5th Cir. 2014).
          Otherwise, we have reviewed counsel’s brief and the relevant portions
   of the record reflected therein, as well as Adeoso’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Adeoso’s motion
   for the appointment of substitute appellate counsel, raised in his response, is
   DENIED.




                                         2